John Hancock Funds, LLC 601 Congress Street Boston, MA 02210-2805 March 13, 2014 To the Trustees of John Hancock Funds 601 Congress Street Boston, MA 02210 Re: Rule 12b-1 Fee Waiver Letter Agreement With reference to each of the Distribution Plans entered into by and between John Hancock Funds, LLC (the “Distributor”) and each of the trusts listed in Appendix A to this letter (each, a “Trust” and collectively, the “Trusts”), on behalf of each of their respective series listed in Appendix A (each, a “Fund” and collectively, the “Funds”), we hereby notify you as follows: 1. The Distributor agrees to contractually waive and limit its Rule 12b-1 distribution fees and/or service fees to the extent necessary to achieve the aggregate distribution and service fees of each Fund as set forth in Appendix B hereto. 2. We understand and intend that the Trusts will rely on this undertaking in overseeing the preparation and filing of Post-effective Amendments to the Registration Statements on Form N-1A for the Trusts and the Funds with the Securities and Exchange Commission, in accruing each Fund’s expenses for purposes of calculating its net and gross asset value per share, and for other purposes permitted under Form N-1A and/or the Investment Company Act of 1940, as amended, and we expressly permit the Trusts so to rely. Sincerely, JOHN HANCOCK FUNDS, LLC By: /s/ Jeffrey H. Long Jeffrey H. Long Chief Financial Officer Agreed and Accepted on behalf of each applicable Trust listed in Appendix ABy: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer A copy of the document establishing each Trust is filed with the Secretary of TheCommonwealth of Massachusetts. This Agreement is executed by the officer in his capacity as such and not as an individual and is not binding upon any of the Trustees, officers or shareholders of the Trusts individually but only upon the assets of the Funds. APPENDIX A TRUSTS and Funds JOHN HANCOCK BOND TRUST John Hancock Focused High Yield Fund John Hancock Global Conservative Absolute Return Fund John Hancock Global Short Duration Credit Fund John Hancock Government Income Fund John Hancock Investment Grade Bond Fund JOHN HANCOCK CALIFORNIA TAX-FREE INCOME FUND John Hancock California Tax-Free Income Fund JOHN HANCOCK CAPITAL SERIES John Hancock Classic Value Fund John Hancock U.S. Global Leaders Growth Fund JOHN HANCOCK CURRENT INTEREST John Hancock Money Market Fund JOHN HANCOCK INVESTMENT TRUST John Hancock Balanced Fund John Hancock Enduring Equity Fund John Hancock Global Opportunities Fund John Hancock Large Cap Equity Fund John Hancock Seaport Fund John Hancock Small Cap Core Fund John Hancock Small Cap Intrinsic Value Fund John Hancock Sovereign Investors Fund JOHN HANCOCK INVESTMENT TRUST II John Hancock Financial Industries Fund John Hancock Regional Bank Fund John Hancock Small Cap Equity Fund JOHN HANCOCK INVESTMENT TRUST III John Hancock Greater China Opportunities Fund JOHN HANCOCK MUNICIPAL SECURITIES TRUST John Hancock High Yield Municipal Bond Fund John Hancock Tax-Free Bond Fund JOHN HANCOCK SOVEREIGN BOND FUND John Hancock Bond Fund JOHN HANCOCK STRATEGIC SERIES John Hancock Income Fund JOHN HANCOCK TAX-EXEMPT SERIES FUND John Hancock Massachusetts Tax-Free Income Fund John Hancock New York Tax-Free
